Citation Nr: 0113182	
Decision Date: 05/09/01    Archive Date: 05/15/01	

DOCKET NO.  00-15 875	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Fort 
Harrison, Montana.  

During the course of the veteran's Substantive Appeal in June 
2000, he requested a hearing before a member of the Board in 
Washington, D.C.  However, in correspondence of February 
2001, he cancelled that request.


REMAND

The veteran in this case seeks service connection for 
diabetes mellitus with resulting peripheral neuropathy.  In 
pertinent part, is it argued that, while in service, the 
veteran suffered from "tingling and pins" in both of his 
lower legs and ankles, which symptoms represented the 
inception of his now chronic diabetes mellitus.  

In that regard, a review of the record discloses that, in 
October 1968, while in service, the veteran complained of 
"tingling and pain" in both of his lower legs and ankles.  
However, a neurological evaluation conducted at that time was 
entirely within normal limits.  On service separation 
examination in February 1982, there was no clinical 
documentation of diabetes mellitus.  Moreover, on VA 
examination in September 1982, a blood test revealed a normal 
blood glucose level.

The Board observes that, based on current medical evidence, 
the veteran presently suffers from diabetes mellitus, as well 
as peripheral neuropathy.  However, that same evidence is to 
the effect that the veteran also suffers from bilateral 
varicose veins, which may complicate the current clinical 
picture.  

Finally, the Board notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment, and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Public Law No. 
106-475, § 7(a), 114 Stat. 2096-2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a REMAND in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.

Accordingly, the case is REMANDED for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to March 2000 should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded a 
VA examination by an internist in order 
to determine the nature and etiology of 
his current diabetes mellitus with 
peripheral neuropathy.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examining 
physician should furnish an opinion in 
answer to the following questions:  (a) 
Did the veteran's diabetes mellitus as 
likely as not develop during active 
military service?    (b) Did the 
veteran's diabetes mellitus as likely as 
not develop during the first postservice 
year?  (c) Is the veteran's diabetes 
mellitus as likely as not otherwise 
related to active military service?  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination. 

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Public Law No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in §§ 3 and 4 of the 
Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A. and 5107) 
are fully complied with and satisfied.  

4.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
the veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this remand is to comply with 
recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 


